


109 HR 6101 IH: To amend the Legal Services Corporation Act to provide

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6101
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Legal Services Corporation Act to provide
		  appropriate removal procedures for the Inspector General, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Legal
			 Services Corporation Improvement Act.
		2.Appointment and
			 removal of the Inspector GeneralSection 1005 of the Legal Services
			 Corporation Act (42 U.S.C. 2996d) is amended—
			(1)in the heading of
			 the section, by striking and employees and inserting
			 , employees, and the
			 inspector general;
			(2)at the end of the
			 section, by adding the following new subsection:
				
					(h)(1)The Board shall appoint
				and shall have the power to remove the Inspector General, in accordance with
				section 8G of the Inspector General Act of 1978.
						(2)The Inspector General may at any time be
				removed upon the written concurrence of at least 9 members of the Board.
				Nothing in this subsection shall be considered to exempt the Board from the
				requirements of section 8G(e) of the Inspector General Act of
				1978.
						.
			
